AO 245B (Rev. 05/15/2018)Judgment in a Criminal Petty Case (Modified) Page l of 1

UNITED STATES DISTRICT COURT
soUTHERN DIsTRrCT oF CALIFoRNlA

 

 

 

 

 

 

 

 

 

United States of America JUI)GMENT IN A CRIMINAL CASE
v_ (For Offenses Committed On or After November 1, 1987)
SIMON CHAVARIN Case Nutnber: 3:18CR2992-MDD
Chelsea Estes ‘
Dszjzndant’s A!Iorn'ey F l L E D
REGISTRATION NO. 69937298
NOV 0 2 2018
THE DEFENDANT:
pleaded guilty to eount(s) ls of Superseding Misdemeanor Information CLERK' U-S- DlSWFCY COURT
|:l was found guilty to count(s) BY l - {;‘.qurirl¢
after a plea of not guilty. ’ m
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):
Title & Section Nature of Offense Count Number§s}
8:1325; 18:2 ILLEGAL ENTRY (Misderneanor); AIDING AND ls
ABETTING (Misdemeanor)
lj The defendant has been found not guilty on count(s)
E Count(s) Underlying Complaint/Felony Info. dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
TIl\/IE SERVED

Assessment: $10 REMITTED

Fine: NONE

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

November l, 2018

Date of Imposition of Sentence

/%uaa a sla L;,

HONORABLE MITCHELL l). DEMBIN
UNITED STATES MAGISTRATE JUDGE

 

